Citation Nr: 0304838	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed emphysema.

2.  Entitlement to a compensable rating for the service-
connected asbestos-related pleural disease.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1955 to July 1959, 
and from January 1964 to December 1965.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in September 2000.

The issue of an increased rating for the service-connected 
asbestos-related pleural disease will be addressed in the 
Remand portion of this document.
 


FINDINGS OF FACT

1.  The veteran did not manifest emphysema in service or for 
many years thereafter.

2.  The veteran's current emphysema is not shown to be due to 
any event in service or to have been caused or aggravated by 
his service-connected disability manifested by asbestos-
related pleural disease.


CONCLUSION OF LAW

The veteran's disability manifested by emphysema is not due 
to disease or injury that was incurred in active service; nor 
is it proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information to decide the claim 
for service connection for claimed emphysema.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of this claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for Claimed Emphysema

A.  Factual Background

A careful review of service medical records shows neither 
manifestations nor complaints of emphysema .

The veteran's DD Form 214 indicates that his specialty 
occupation aboard ship in naval service was that of a 
pipefitter.

An x-ray study taken of the veteran's chest in January 1997 
shows evidence of emphysema and evidence of asbestos 
exposure, without evidence of an asbestos-related lung 
disease.  It was noted that this finding of emphysema was not 
related to asbestos exposure or disease.

A medical statement submitted in June 1997 by the veteran's 
treating physician reflects a pulmonary impression of 
bilateral pleural thickening.  Asbestosis was not indicated.  
A very slight obstructive disease was noted to be present and 
associated with the veteran's history of cigarette smoking.

In a February 1998 statement, the veteran indicates that he 
was exposed to asbestos during active duty while working as a 
shipfitter in the Navy.

In an August 1998 statement, the veteran indicates that he 
was not exposed to asbestos before or after active service.

In a September 1998 rating decision, the RO granted service 
connection for asbestos-related pleural disease and assigned 
a no percent rating under Diagnostic Code 6899-6833, 
effective in February 1998.

The private medical records dated in March 1999 reflect a 
normal spirometry interpretation and diagnoses of emphysema 
and pleural thickening due to x-ray evidence of asbestos 
exposure.

The VA outpatient treatment records dated in August 1999 show 
that pulmonary function tests were normal.

The VA progress notes dated in November 2000 show an 
assessment of mild emphysema, secondary to long standing 
smoking.

The veteran underwent a cardiopulmonary evaluation in 
February 2001.  The examiner concluded that there was no 
evidence of cardiopulmonary disability.

The veteran underwent a VA examination in April 2001.  He 
reported working in the repair shop of a ship in service and 
working around asbestos for many years.  He reportedly became 
aware of a lung problem in 1997.  The recent pulmonary 
function tests were read as entirely normal.

An examination of the lungs were essentially clear to 
auscultation and percussion; there were no rubs, rales, or 
rhonchi heard.  A CT (computed tomography) scan of the thorax 
was done.  The impression was that of multiple bilateral 
pleural plaques with some calcific foci, consistent with 
asbestosis.  There was no evidence of an abnormal lung mass 
lesion.

The examiner added that the studies that were done had not 
substantiated any degree of disabling emphysema.   

The records reflect that the veteran underwent additional 
pulmonary function testing in June 2001.  The "diffusion 
capacity of the lung for carbon monoxide by the single breath 
method" (DLCO) was 107 percent of predicted value.  An 
initial trial reflecting 55 percent of predicted value was 
discarded.

The VA outpatient records dated in June 2002 show an 
assessment of pulmonary disease and mild pulmonary 
hypertension.


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
respiratory defects, and the veteran is presumed to have been 
in sound condition at the time of entry. Parker  v. 
Derwinski, 1 Vet. App. 522 (1991).

The service medical records contain neither complaints nor 
manifestations of emphysema in service.

The Board notes that service connection is in effect for a 
disability manifested by asbestos-related pleural disease. 
The veteran has continued to complain of having shortness of 
breath.

The post-service medical records first show evidence of 
emphysema in 1997, many years after the veteran's separation 
from service.  The overall medical evidence attributes the 
veteran's emphysema to a history of cigarette smoking and not 
to exposure to asbestos in service or to his service-
connected asbestos-related pleural disease.

No competent evidence has been submitted to show that the 
service-connected asbestos-related pleural disease either 
caused or aggravated the veteran's emphysema.

While private medical records dated in March 1999 reflect 
diagnoses of emphysema and pleural thickening due to evidence 
of asbestos exposure, the Board notes that the examiner's 
opinion was based on the veteran's reported history that the 
emphysema apparently was "thought to be due to asbestos 
exposure."

The Board views this evidence as speculative at best and, 
therefore, finds that the opinion lacks probative value.

In light of all evidence of record, the Board finds that the 
veteran is not shown to have current emphysema that is due to 
disease or injury that was incurred in or aggravated by 
service or is proximately due to or the result of service-
connected disability. 

In this regard the evidence is not in equipoise, but is 
against the claim of service connection. Thus, the benefit of 
the doubt cannot be applied and the claim is denied.  
38 U.S.C.A. § 5107 (West 2002).



ORDER

Service connection for emphysema is denied.



REMAND

The veteran contends that the service-connected asbestos-
related pleural disease is worse than currently rated.

The records in the claims folder show that the veteran has 
also a diagnosis of mild pulmonary hypertension, as well as a 
diagnosis of emphysema and a history of cigarette smoking. 

The overall evidence in this regard is unclear as to the 
severity of the service-connected asbestos-related pleural 
disease.

Accordingly, another examination is required to obtain a 
medical opinion as to the current extent of the disabling 
manifestations due to the service-connected asbestos-related 
pleural disease.  All recent treatment records also should be 
obtained in an effort to determine the severity of the 
service-connected disability.
 
In view of the above, the case is REMANDED to the RO for the 
following actions:



1.  The RO should take appropriate steps 
to contact the veteran and ask to prepare 
a detailed list of all sources (VA and 
non-VA) of evaluation and treatment for 
the service-connected asbestos-related 
pleural disease since 2000.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file in 
accordance with 38 C.F.R. § 3.159 (2002).


2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected asbestos-related pleural 
disease.  
All indicated studies should be 
performed, including an echocardiogram 
and pulmonary function tests, as well as 
clinical findings reported in detail.  
The claims folder should be made 
available to the examiner for review in 
connection with his/her evaluation.  The 
examiner should elicit from the veteran 
and record a full medical history in this 
regard.  To the extent possible, the 
examiner should distinguish between 
symptoms and manifestations attributed to 
the service-connected asbestos-related 
pleural disease and those attributed to 
all other nonservice-connected 
respiratory disorders.  In particular, 
the examiner should offer an opinion as 
to whether the veteran is suffering from 
pulmonary hypertension due to his 
service-connected lung disease.  A 
complete rationale for any opinion 
expressed must be provided.
  

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  


4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim, taking 
into consideration provisions of 
38 C.F.R. § 4.97 to include Diagnostic 
Code 6833.  If any benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  





	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



